 



Exhibit 10.4
PROMISSORY NOTE
September 12, 2007
FOR VALUE RECEIVED, ENTREMED, INC., a Delaware corporation located at the
address stated below (“Borrower”), promises to pay to the order of OXFORD
FINANCE CORPORATION, a Delaware corporation or any subsequent holder hereof
(each, a “Lender”), the principal sum of FIVE MILLION and 00/100 Dollars
($5,000,000.00).
This Promissory Note is issued pursuant to that certain Loan and Security
Agreement, dated as of September 12, 2007, among Borrower, the other Loan
Parties signatory thereto, General Electric Capital Corporation, as agent and
lender, the other lenders signatory thereto, and Lender (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), is one
of the Notes referred to therein, and is entitled to the benefit and security of
the Debt Documents referred to therein, to which Agreement reference is hereby
made for a statement of all of the terms and conditions under which the loans
evidenced hereby were made. All capitalized terms, unless otherwise defined
herein, shall have the respective meanings assigned to such terms in the
Agreement.
The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Agreement. Interest thereon shall
be paid until such principal amount is paid in full at such interest rates and
at such times as are specified in the Agreement. The terms of the Agreement are
hereby incorporated herein by reference.
All payments shall be applied in accordance with the Agreement. The acceptance
by Lender of any payment which is less than payment in full of all amounts due
and owing at such time shall not constitute a waiver of Lender’s right to
receive payment in full at such time or at any prior or subsequent time. The
payment of any Scheduled Payment prior to its due date shall result in a
corresponding increase in the portion of the Scheduled Payment credited to the
remaining unpaid principal balance.
All amounts due hereunder and under the other Debt Documents are payable in the
lawful currency of the United States of America. Borrower hereby expressly
authorizes Lender to insert the date value is actually given in the blank space
on the face hereof and on all related documents pertaining hereto.
This Note is secured as provided in the Agreement and the other Debt Documents.
Reference is hereby made to the Agreement and the other Debt Documents for a
description of the properties and assets in which a security interest has been
granted, the nature and extent of the security interest, the terms and
conditions upon which the security interest was granted and the rights of the
holder of the Note in respect thereof.
Time is of the essence hereof. If Lender does not receive from Borrower payment
in full of any Scheduled Payment or any other sum due under this Note or any
other Debt Document within 3 days after its due date, Borrower agrees to pay the
Late Fee in accordance with the Agreement. Such Late Fee will be immediately due
and payable, and is in addition to any other costs, fees and expenses that
Borrower may owe as a result of such late payment.
This Note may be voluntarily prepaid only as permitted under Section 2.4 of the
Agreement. After an Event of Default, this Note shall bear interest at a rate
per annum equal to the Default Rate pursuant to Section 2.6 of the Agreement.





--------------------------------------------------------------------------------



 



Borrower and all parties now or hereafter liable with respect to this Note,
hereby waive presentment, demand for payment, notice of nonpayment, protest,
notice of protest, notice of dishonor, and all other notices in connection
herewith, as well as filing of suit (if permitted by law) and diligence in
collecting this Note or enforcing any of the security hereof, and agree to pay
(if permitted by law) all expenses incurred in collection, including reasonable
attorneys’ fees and expenses, including allocable costs of in-house counsel.
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless such variation or modification
is made in accordance with Section 10.8 of the Agreement. Any such waiver,
consent, modification or change shall be effective only in the specific instance
and for the specific purpose given.
[Remainder of page left intentionally blank; Signature page follows]





--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Borrower has duly executed this Note as of the date first
above written.

              ENTREMED, INC.
 
            By:
 
            Name: James S. Burns     Title: President and Chief Executive
Officer     Federal Tax ID #: 58-1959440     Address: 9460 Medical Center Drive
 
               Rockville, Maryland 20850

Signature Page
Oxford Finance Note

